Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                         DETAILED ACTION
Response to Amendment
Applicant’s amendment, filed 05/31/2022 has been entered and carefully considered.  Claims 4-23 are currently pending. 
This office action is in response to appeal brief filed on 05/31/2022
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 4-10, 14-18 and 21-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ryoo et al. (US 2020/0322854 A1). 
Regarding claim 4, Ryoo discloses a method comprising: determining at least one first network characteristic of a first radio link corresponding to a first radio technology (Paragraphs 0068, 0075, 0090, 0159, 0092-0096 disclose determining parameters for a 5G connection based on many factors such as frequency band, QoS, beam number threshold, high power/low power, buffer status);
 determining, based on the at least one first network characteristic, a selected connectivity mode among a dual connectivity mode utilizing the first radio link and a second radio link corresponding to a second radio technology (Paragraphs 0064, 0090-0096, 0157-0159 disclose a process of dualizing C-DRX parameters for a 4G connection and a 5G connection, several criteria may be applied. First, if the parameters are classified based on a communication generation, they are classified based on a 4G connection and a 5G connection. Second, the parameters may be classified for each frequency band. For example, parameters related to a 6 GHz or less frequency band link and a 6 GHz or more frequency band link may be dualized and configured. Third, a method of dualizing and configuring the parameters depending on beamforming is possible. Fourth, a method of dualizing and configuring the parameters based on a beam number threshold (wide beam and narrow beam) is possible. Finally, a method of dualizing and configuring the parameters based on a modem having high power efficiency and a modem having low power efficiency is possible),
 a first single connectivity mode utilizing the first radio link, and a second single connectivity mode utilizing the second radio link (Paragraphs 0081-0082); and causing a device to connect to at least one of the first radio link or the second radio link via the selected connectivity mode (Paragraphs 0101-0108, 0157-0159. Fig. 10, disclose in the LTE-5G independent operation environment, a gateway stage may support a flow aggregation. In each of 4G/5G connections, an operation of determining whether traffic/coverage/QoS support for a UE is necessary, determining whether a multi-link will be turned on (1020) or a single link (5G only or 4G only) will be turned on (1010, 1030) based on a result of the determination, and applying a result of the determination may be performed. Such a process may operate based on coverage of a cell where a UE is placed. Specifically, a determination operation based on each criterion and combination may be performed based on a 4G cell/5G cell received signal level or coverage-related indication from a network. Alternatively, such a process may operate based on the type of high quality traffic (e.g., VoIP or a new URLLC service) that may be supported for a UE or a determination operation based on a buffer state within a BS/UE may be performed based on a QoS condition).
Regarding claim 14, claim 14 comprises substantially similar limitations as claimed above in claim 4, claimed as a system comprising: at least one processor; and at least one memory storing instructions executable by the at least one processor, wherein the instructions, when executed by the at least one processor, cause the at least one processor to perform operations (see fig. 18, UE comprises a processor and a memory and one or more components stored in the memory and executable by the processor) to perform the steps as described in claim 4.
Regarding claim 21, claim 14 comprises substantially similar limitations as claimed above in claim 4, claimed as a non transitory computer readable medium causes the computing device to perform the operation as described above in claim 14 (see claim 1). 
Regarding claims 5, 15 and 22,  Ryoo discloses wherein the at least one first network characteristic comprises at least one of an available capacity of the first radio link, a congestion level of the first radio link, a latency of the first radio link, or an allocated transmission power of the first radio link (Paragraphs 0013, 0056-0059, 0076-0078, 0152-0153 disclose  5G is a new RAT for supporting high capacity traffic, and refers to an RAT that belongs to RATs supported by a multi-RAT capable UE and that is capable of higher QoS support, such as a high link capacity or shorter latency). 
Regarding claims 6, 16 and 23,  Ryoo discloses wherein the first radio technology is a 5th Generation (5G) radio access technology and the second radio technology is a 4th Generation (4G) radio access technology (Paragraphs 0013, 0056-0059, 0076-0078, 0152-0153).
Regarding claims 7 and 18,  Ryoo discloses determining at least one second network characteristic of the second radio link, wherein determining the selected connectivity mode comprises selecting, based on the at least one second network characteristic (Paragraphs 0079-0080, 0094), the dual connectivity mode, the first single connectivity mode, or the second single connectivity mode (Paragraphs 0101-0108, 0157-0159. Fig. 10, disclose in the LTE-5G independent operation environment, a gateway stage may support a flow aggregation. In each of 4G/5G connections, an operation of determining whether traffic/coverage/QoS support for a UE is necessary, determining whether a multi-link will be turned on (1020) or a single link (5G only or 4G only) will be turned on (1010, 1030) based on a result of the determination, and applying a result of the determination may be performed. Such a process may operate based on coverage of a cell where a UE is placed. Specifically, a determination operation based on each criterion and combination may be performed based on a 4G cell/5G cell received signal level or coverage-related indication from a network. Alternatively, such a process may operate based on the type of high quality traffic (e.g., VoIP or a new URLLC service) that may be supported for a UE or a determination operation based on a buffer state within a BS/UE may be performed based on a QoS condition).
Regarding claims 9 and 17,  Ryoo discloses wherein the operations further comprise: determining at least one device characteristic of the device (Paragraphs 0068, 0075, 0090, 0159, 0092-0096),
wherein the at least one device characteristic comprises one or more of a radio condition experienced by the device, a location of the device, a trajectory of the device, a dynamic power sharing condition of the device, a battery level of the device, or a processing load on the device (Paragraphs 0056-0059 discloses power consumption level, determining QoS, capacity of link or link quality and determining buffer status of the device (UE/BS).
Regarding claim 10,  Ryoo discloses wherein determining the selected connectivity mode for the device comprises selecting, based on the at least one device characteristic, the dual connectivity mode, the first single connectivity mode, or the second single connectivity mode (Paragraphs 0101-0108, 0157-0159. Fig. 10, disclose in the LTE-5G independent operation environment, a gateway stage may support a flow aggregation. In each of 4G/5G connections, an operation of determining whether traffic/coverage/QoS support for a UE is necessary, determining whether a multi-link will be turned on (1020) or a single link (5G only or 4G only) will be turned on (1010, 1030) based on a result of the determination, and applying a result of the determination may be performed. Such a process may operate based on coverage of a cell where a UE is placed. Specifically, a determination operation based on each criterion and combination may be performed based on a 4G cell/5G cell received signal level or coverage-related indication from a network. Alternatively, such a process may operate based on the type of high quality traffic (e.g., VoIP or a new URLLC service) that may be supported for a UE or a determination operation based on a buffer state within a BS/UE may be performed based on a QoS condition).
Regarding claim 8,  Ryoo discloses wherein the at least one second network characteristic comprises at least one of an available capacity of the second radio link, a congestion level of the second radio link, a latency of the second radio link, or an allocated transmission power (Paragraphs 0056-0059 discloses power consumption level, determining QoS, capacity of link or link quality and determining buffer status of the device (UE/BS).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 11-12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ryoo et al. in view of Gao et al. (US 2019/0208530 A1).

Regarding claims 11 and 19, Ryoo does not disclose the mechanism of claims 11 and 19. In analogous art, Gao discloses in response to causing the device to connect to the first radio link and the second radio link via the dual connectivity mode, scheduling a first uplink transmission interval corresponding to the first radio link based on the at least one device characteristic and scheduling a second uplink transmission interval corresponding to the second radio link based on the at least one device characteristic (Fig. 5 discloses the base station may determine the first resource and the second resource from the target resource based on the network parameter in each resource allocation period.  When the resource allocation period may include an infinite quantity of scheduling periods T, in other words, allocation performed by the base station on the shared time domain resource is static allocation, the base station performs time domain resource allocation only once.  Specifically, a schematic diagram of time domain resource allocation is shown in FIG. 5.  It can be learned from the figure that the base station performs time domain resource allocation once, and in each subsequent scheduling period T, both the terminals in two different RATs transmit data based on the time domain resources allocated by the base station. The base station reselects the first time domain resource for the 4G terminal from the target resource based on the network parameter, and reselects the second time domain resource for the 5G terminal from the target resource based on the network parameter.  Specifically, a schematic diagram of time domain resource allocation is shown in FIG. 7). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Gao to the system of Ryoo to provide a wireless communication method, a base station, and a terminal, to improve utilization of shared resources of terminals in different RATs (Radio Access Technologies) (Abstract, Gao).
Regarding claim 12, Ryoo does not disclose the mechanism of claim 12.
 Gao discloses wherein the first uplink transmission interval and the second uplink transmission interval are scheduled to be staggered in a time domain (Fig. 5 discloses the base station may determine the first resource and the second resource from the target resource based on the network parameter in each resource allocation period.  When the resource allocation period may include an infinite quantity of scheduling periods T, in other words, allocation performed by the base station on the shared time domain resource is static allocation, the base station performs time domain resource allocation only once.  Specifically, a schematic diagram of time domain resource allocation is shown in FIG. 5.  It can be learned from the figure that the base station performs time domain resource allocation once, and in each subsequent scheduling period T, both the terminals in two different RATs transmit data based on the time domain resources allocated by the base station. The base station reselects the first time domain resource for the 4G terminal from the target resource based on the network parameter, and reselects the second time domain resource for the 5G terminal from the target resource based on the network parameter.  Specifically, a schematic diagram of time domain resource allocation is shown in FIG. 7). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Gao to the system of Ryoo to provide a wireless communication method, a base station, and a terminal, to improve utilization of shared resources of terminals in different RATs (Radio Access Technologies) (Abstract, Gao).
Allowable Subject Matter
Claims 13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim (independent claims 4, 14 and 21) and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 4-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ahmavaara et al. (US 2019/0166549 A1) discloses FIG. 5, the user mobile communications device 108 includes a control plane 500C that includes 4G L2/L1 control circuit(s) 502C to provide 4G L2/L1 functions enabling transporting control plane between the user mobile communications 
device 108 and the 4G RAN 302.  The control plane 500C also includes 5G L2/L1 control circuit(s) 504C to provide 5G L2/L1 control functions 510 enabling transporting control plane between the user mobile communications device 108 and the 5G RAN 304.  4G control plane Layer 3 signaling termination functions, namely RRC 506 and NAS 508, are supported.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROMANI OHRI/Primary Examiner, Art Unit 2413